                                          Case 3:21-cv-00464-WHO Document 11 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SOCIAL POSITIONING INPUT                         Case No. 20-cv-07362-JST
                                         SYSTEMS, LLC,
                                   7                    Plaintiff,
                                                                                          ORDER OF RECUSAL
                                   8             v.
                                   9
                                         TRULITE TRACE, INC.,
                                  10                    Defendant.
                                  11     SOCIAL POSITIONING INPUT                         Case No. 20-cv-08845-JST
                                         SYSTEMS, LLC,
                                  12
Northern District of California
 United States District Court




                                                        Plaintiff,
                                  13
                                                 v.
                                  14
                                         AZUGA, INC.,
                                  15
                                                    Defendant.
                                  16     SOCIAL POSITIONING INPUT                        Case No. 21-cv-00464-JST
                                         SYSTEMS, LLC,
                                  17
                                                        Plaintiff,
                                  18
                                                 v.
                                  19
                                         PARTICLE INDUSTRIES, INC.,
                                  20
                                                    Defendant.
                                  21

                                  22          Finding myself disqualified, I hereby recuse myself from these cases and request that they

                                  23   be reassigned pursuant to the Assignment Plan. All pending hearing dates are hereby vacated and
                                  24   will be reset by the newly assigned judge.
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 22, 2021
                                                                                      ______________________________________
                                  27
                                                                                                    JON S. TIGAR
                                  28                                                          United States District Judge
